Citation Nr: 0422139	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  02-12 782A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical 
Center in
San Francisco, California


THE ISSUE

Entitlement to continued authorization to receive fee-basis 
outpatient treatment at the expense of the Department of 
Veterans Affairs.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




INTRODUCTION

According to the Department of Veterans Affairs (VA) Medical 
Center (MC) in San Francisco, the veteran had active service 
from December 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 decision by the San Francisco VAMC 
which denied continued authorization to receive fee-basis 
outpatient treatment.  The issue which was certified for 
appellate review was "entitlement to non-VA outpatient 
treatment under the Fee Basis program when VA facilities are 
feasibly available".  However, the underlying controlling 
issue pertains to whether the veteran is entitled to 
continued authorization to receive fee-basis outpatient 
treatment at VA expense.  Accordingly, the Board has listed 
the issue in that manner on the first page of this decision.

The veteran and his representative have raised claims for 
reimbursement of medical expenses for private treatment 
received from 1996 to 1999.  (See October 1999 Notice of 
Disagreement (NOD), and July 2004 Informal Hearing 
Presentation).  The VAMC has not yet adjudicated this issue, 
and it is therefore referred to the VAMC for appropriate 
action.

As to the issue currently before the Board, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification if further 
action is required on the part of the veteran.


REMAND

The limited record before the Board shows that the veteran is 
service-connected for post-traumatic stress disorder (PTSD), 
rated 100 percent disabling, and for arteriosclerotic heart 
disease, rated 60 percent disabling.  

The veteran asserted in October 1999 that on November 5, 
1996, VAMC authorized fee-basis care from October 31, 1996.  
In September 1999, a VAMC official denied entitlement to 
continued authorization to receive fee-basis outpatient 
treatment, stating that the veteran was not using his fee-
basis ID card.  In October 1999, January 2000, and May 2000 
officials from VAMCs noted that the authorizing physician had 
found that the veteran's medical condition did not make it 
impossible for him to receive his care at VA facilities, 
which were accessible to him and which could provide more 
economically for his care.  

Under the applicable provisions of law, when VA facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility, or 
are not capable of furnishing the care or services required, 
the Secretary, as authorized in 38 U.S.C.A. § 1710, may 
contract with non-VA facilities in order to furnish hospital 
care or medical services to a veteran for the treatment of a 
service-connected disability, or any disability of a veteran 
who has a service-connected disability rated at 50 percent or 
more.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52.

Appellate jurisdiction of the Board extends to questions of 
eligibility for hospitalization, outpatient treatment, and 
nursing home and domiciliary care; for devices such as 
prostheses, canes, wheelchairs, back braces, orthopedic 
shoes, and similar appliances; and for other benefits 
administered by the Veterans Health Administration.  However, 
medical determinations, such as determinations of the need 
for and appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the jurisdiction of the Board.  See 38 C.F.R. § 
20.101.

In Meakin v. West, 11 Vet. App. 183 (1998), the U.S. Court of 
Appeals for Veterans Claims held that the Board has 
jurisdiction to decide whether a claimant is eligible for 
fee-basis medical care.  The Court held that in determining 
whether a claimant would be entitled to fee-basis outpatient 
medical care, it must be established not only that he is a 
veteran and that he seeks treatment for a service-connected 
disability, but also that VA facilities are either (1) 
geographically inaccessible, or (2) not capable of providing 
the care or services that the claimant requires.  With regard 
to the latter, the Court held that the determination of 
whether a VA facility was capable of furnishing specific care 
or services did not involve a medical determination, as does 
the question of the "need for and appropriateness of 
specific types of medical care and treatment," as 
contemplated by 38 C.F.R. § 20.101.

The veteran contends, essentially, that continued 
authorization should be allowed for him to receive fee-basis 
treatment, as he is unable to travel to the (nearest) VAMCs, 
in San Francisco and Santa Rosa, CA, due to the distance to 
those facilities.  He also states that long delays in getting 
appointments at the VAMCs preclude treatment at the VA 
facilities from being feasible for him.

The only file currently before the Board is the Medical 
Administration Service file.  After reviewing that file, the 
Board concludes that it does not contain adequate information 
to allow a fully informed decision regarding the issue on 
appeal.  The file contains the veteran's bare contentions, 
along with the VAMC's bare conclusions.  The record does not 
currently reflect how frequently the veteran would require 
treatment.  In addition, the record does not clearly show how 
the time and effort involved in traveling to a VA facility 
would impact the veteran's physical and mental condition.  

In an October 2001 letter, a private psychologist (who has 
not treated the veteran, but has reviewed his records) stated 
that the veteran's experiences at the VAMC have been so 
negative and traumatizing as to cause that facility to become 
a very averse stimulus for him.  The psychologist stated that 
the veteran's experiences appear to have led to both physical 
and emotional stress reactions, and exacerbated his already 
severe PTSD.  He concluded that, based upon the veteran's 
records, he believed that the situation had become so 
problematic and severe that it was virtually impossible for 
the veteran to receive services at the VAMC and manage his 
negative reactions.  The Board observes that no one from the 
VAMC has specifically addressed this opinion, and that none 
of the veteran's medical treatment records are contained in 
the file before us.  

In his September 1999 substantive appeal, the veteran 
requested copies of all of the Authorizing Physicians' 
reviews.  There is no indication that the veteran was given 
copies of those records.  

The veteran, in his October 1999 NOD, provided the VAMC with 
a listing of private treatment he had received from 1996 to 
1999.  The veteran should be requested to provide the 
addresses for each private facility listed, as well as any 
other non-VA provider who has treated him from 1996 to 
present.

As noted in a July 2004 Informal Hearing Presentation, the 
veteran has not been provided with appropriate notice as 
required by the Veterans Claims Assistance Act (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000).  This should be 
accomplished prior to a final adjudication of the appeal.

Given the foregoing, the case is REMANDED for the following 
actions:

1.  Send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set forth 
in the VCAA and its implementing regulations.  
This letter should advise the appellant of 
the evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt to 
obtain.  In the letter, the veteran should 
also be told to provide any evidence in his 
possession that pertains to his claim.

2.  The veteran's claims folder should be 
obtained and associated with the Medical 
Administrative Service file.

3.  Contact the veteran and obtain 
information (names, addresses, dates) 
concerning all VA and non-VA medical 
treatment from 1996 to the present.  Complete 
clinical records of all pertinent treatment 
records not already on file should be 
obtained.

4.  Contact the veteran and request that he 
provide detailed information in support of 
his contentions, including information 
regarding the frequency of medical treatment 
which he requires, and a description of the 
time and distance involved in obtaining 
treatment at a VA medical facility.  The 
veteran should also be requested to provide 
the addresses for the following medical 
treatment providers: Denise Mark, MD; Santa 
Rosa Medical Group; Sergio Azzolino, DC, 
DACNB; Leonard Brant MD; Robert Allen, DDS, 
as well as any other treatment providers from 
1996 to 1999.

5.  Give the veteran copies of all of the 
Authorizing Physicians' reviews of record 
(i.e., those dated in October 1999, December 
1999, and May 2000).

6.  The VAMC should obtain and incorporate 
into the file documentary evidence that the 
appellant's treatment needs are available to 
him at a VAMC.  In this regard, the veteran's 
psychiatric and medical needs should be 
discussed.  Thereafter, the VAMC should 
discuss how a particular VAMC will be able to 
meet those needs.

7.  The VAMC should review the relevant 
evidence and readjudicate the claim seeking 
an extended fee-basis authorization.  The 
evidentiary record on which this 
determination is based should reflect 
objective, documentary proof of all alleged 
facts.  The written report of such 
determination (a copy of which must be added 
to the file) should reflect a discussion of 
the reasons for the decision.  In this 
regard, the VAMC should comment on the 
private psychologist's October 2001 letter 
pertaining to whether VA can adequately 
service the veteran.

8.  If the benefit sought is not granted, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and provided an 
opportunity to respond.  Note: this 
supplemental statement of the case must 
reflect citations to the relevant portions of 
38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52.  In 
accordance with proper appellate procedures, 
the case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


